DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/03/2022.
Applicant’s election without traverse of Group I, claims 1-16, in the reply filed on 11/03/2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li et al. (US 6,716,225 B2) in view of Scanlon et al. (US 2007/0207186 A1) in view of Zhang et al. (US 2010/0234863 A1).
Regarding claims 1-3 and 8, Li discloses a compression and kink resistant implant (implant device 10) for nerve repair (column 2, lines 7-9), comprising a tubular biopolymeric membrane (tubular matrix 12; column 1, lines 65-67), the tubular biopolymeric membrane having an outer surface (Fig. 1) and being biocompatible, resorbable, and semipermeable (column 4, lines 17-21), wherein the implant (10) has a kink resistance angle of 40 degrees to 150 degrees (column 10, lines 17-22). Regarding claim 2, Li discloses the tubular biopolymeric membrane includes collagen (column 4, lines 36-37).
Li fails to disclose a polymeric filament being a synthetic polymer, the polymeric filament being helical, in a crisscross arrangement, and located on the outer surface of the tubular biopolymeric membrane, and wherein the implant has a compression resistance of 1 N to 10 N.
However, Scanlon teaches an implant for nerve repair ([0161]; page 19, column 2, line 43) wherein the implant may be made of collagen (page 25, column 2, line 31 of para. [0195]; wherein the expanded material of the implant may be made of collagen) and may include a polymeric filament (reinforcement 68) being in a helical and in a crisscross arrangement on the outer surface ([0082]) of the tubular member of the nerve repair implant (Fig. 34; [0126]). The filament may be made from polycaprolactone, a biodegradable synthetic polymer ([0271]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the tubular biopolymeric membrane of Li to include the polycaprolactone helical and crisscross reinforcement filament of the nerve repair implant of Scanlon on the outer surface of the tubular biopolymeric membrane of Li for the purpose of increasing the strength of the implant as well as enabling the implant to have shape or size memory ([0248] of Scanlon).
Although the addition of the synthetic polymer filament of Scanlon to the implant of Li would increase the implant’s compression resistance, modified Li fails to explicitly disclose wherein the implant has a compression resistance of 1 N to 10 N.
However, Zhang teaches a tubular implant (tubular conduit 10) for nerve repair (abstract) with a compression strength from about 0.1 N to 20 N ([0010]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the implant of modified Li to have a compression resistance of 0.1 N to 20 N as taught by Zhang in order to be structurally stable while retaining sufficient mechanical strength and pliability for nerve regeneration ([0058] of Zhang).
Regarding claim 4, Li modified discloses the invention as claimed, and Li further discloses wherein the implant has an internal diameter of 1.0 mm to 10 mm (column 2, lines 25-26).
 Regarding claim 5, Li modified discloses the invention as claimed, and Li further discloses wherein the implant has a length of 0.5 cm to 15 cm (column 2, lines 27-28).
Regarding claim 6, Li modified discloses the invention as claimed, and Li further discloses wherein the implant has a thickness of 0.1 mm to 1 mm (column 2, lines 27-28).
Regarding claim 7, modified Li fails to disclose wherein the polymeric filament has a helical pitch of 1 mm to 2 mm.
However, Scanlon teaches the helical filament may be wrapped around the central tube at various angles that may be modified by the user in order to customize the flexibility, manage the longitudinal shrinkage or expansion upon changing size and shape, minimize drag within a passageway or combinations thereof ([0100]). Therefore, the pitch of the filaments is disclosed to be a result effective variable in that changing the pitch of the filaments affects the flexibility, changing in size and shape, and drag of the implant.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the helical pitch of the filaments of modified Li to be between 1 mm to 2 mm for the purpose of customizing the flexibility, managing the longitudinal shrinkage or expansion upon changing size and shape, minimizing drag within a passageway or combinations thereof, as taught by Scanlon. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 9-10, Li modified discloses the invention as claimed, and Li further discloses wherein the tubular biopolymeric membrane is permeable to molecules having a molecular weight less than or equal to 500,000 daltons, wherein the molecular weight is less than or equal to 100,000 daltons (column 5, lines 20-30). 
Regarding claims 11-13, Li discloses a shaped compression resistant implant (implant device 10) which is capable of being used for ridge augmentation in dental surgery (due to the sizes of the implant; column 2, lines 24-34), comprising an arcuate biopolymeric membrane (curved tubular matrix 12; column 1, lines 65-67; Fig. 1), the arcuate biopolymeric membrane (12) having an outer surface (Fig. 1) and being biocompatible, resorbable, and semipermeable (column 4, lines 17-21). Regarding claim 12, Li discloses wherein the arcuate biopolymeric membrane includes collagen (column 4, lines 36-37).
Li fails to disclose a polymeric filament being a synthetic polymer and located on the outer surface of the arcuate biopolymeric membrane, and wherein the implant has a compression resistance of 1 N to 10 N.
However, Scanlon teaches an implant for nerve repair ([0161]; page 19, column 2, line 43), similar to that of Li, and/or for dental surgery ([0161]; page 19, column 1, lines 14-15), wherein the implant may be made of collagen (page 25, column 2, line 31 of para. [0195]; wherein the expanded material of the implant may be made of collagen) and may include a polymeric filament (reinforcement 68) being in a helical and in a crisscross arrangement on the outer surface ([0082]) of the implant (Fig. 34; [0126]). The filament may be made from polycaprolactone, a biodegradable synthetic polymer ([0271]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the arcuate biopolymeric membrane of Li to include the polycaprolactone reinforcement filament of the implant of Scanlon on the outer surface of the arcuate biopolymeric membrane of Li for the purpose of increasing the strength of the implant as well as enabling the implant to have shape or size memory ([0248] of Scanlon).
Although the addition of the synthetic polymer filament of Scanlon to the implant of Li would increase the implant’s compression resistance, modified Li fails to explicitly disclose wherein the implant has a compression resistance of 1 N to 10 N.
However, Zhang teaches a tubular implant (tubular conduit 10) for nerve repair (abstract), similar to that of Li, with a compression strength from about 0.1 N to 20 N ([0010]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the implant of modified Li to have a compression resistance of 0.1 N to 20 N as taught by Zhang in order to be structurally stable while retaining sufficient mechanical strength and pliability for nerve regeneration ([0058] of Zhang).
Regarding claims 14-16, Li discloses a shaped compression resistant implant (implant device 10) which is capable of being used for ridge augmentation in dental surgery (due to the sizes of the implant; column 2, lines 24-34), comprising an arcuate biopolymeric membrane (curved tubular matrix 12; column 1, lines 65-67; Fig. 1), the arcuate biopolymeric membrane (12) having an outer surface (Fig. 1) and being biocompatible, resorbable, and semipermeable (column 4, lines 17-21). Regarding claim 15, Li discloses wherein the arcuate biopolymeric sheet membrane includes collagen (column 4, lines 36-37).
Li fails to disclose a polymeric filament being a synthetic polymer, the arcuate biopolymeric membrane having two layers, and the polymeric filament being incorporated between the two layers of the arcuate biopolymeric membrane, wherein the implant has a compression resistance of 1 N to 10 N.
However, Scanlon teaches an implant for nerve repair ([0161]; page 19, column 2, line 43), similar to that of Li, and/or for dental surgery ([0161]; page 19, column 1, lines 14-15), wherein the implant may be made of collagen (page 25, column 2, line 31 of para. [0195]; wherein the expanded material of the implant may be made of collagen) and may include a polymeric filament (reinforcement 68) being in a helical and in a crisscross arrangement and incorporated between two layers of membrane of the implant ([0082]; Fig. 34; [0126]). Scanlon teaches the polymeric filament (68) may be positioned on the outside, inside, between two wall thicknesses, or between wall thicknesses comprised of two or more layers of the implant ([0082]). The filament may be made from polycaprolactone, a biodegradable synthetic polymer ([0271]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the arcuate biopolymeric membrane of Li to include two layers such that the polycaprolactone reinforcement filament of the implant of Scanlon is incorporated between two layers of the arcuate biopolymeric membrane of Li for the purpose of increasing the strength of the implant as well as enabling the implant to have shape or size memory ([0248] of Scanlon). Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements by known methods (i.e. modifying the implant of modified Li from a single layer to being formed from two layers), and the combination would have yielded the predictable result of an implant with increased strength due to a polymeric filament.
Although the addition of the synthetic polymer filament of Scanlon to the implant of Li would increase the implant’s compression resistance, modified Li fails to explicitly disclose wherein the implant has a compression resistance of 1 N to 10 N.
However, Zhang teaches a tubular implant (tubular conduit 10) for nerve repair (abstract), similar to that of Li, with a compression strength from about 0.1 N to 20 N ([0010]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the implant of modified Li to have a compression resistance of 0.1 N to 20 N as taught by Zhang in order to be structurally stable while retaining sufficient mechanical strength and pliability for nerve regeneration ([0058] of Zhang).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A SIMPSON/Primary Examiner, Art Unit 3771